Brailsford, Justice
(dissenting) :
Being convinced that the circuit court misconstrued the statutes involved, I respectfully dissent from the proposal that its judgment should be adopted as the judgment of this Court.
The legislative purpose in enacting the retaliatory statute, Section 37-132, Code of 1962, was to benefit South Carolina insurance companies doing business in other states by inducing such states to impose no greater burdens on South Carolina companies doing business within their borders than South Carolina imposes upon foreign insurers doing business here. Such retaliatory statutes have been enacted in many states with this objective in view. 43 Am. Jur. (2d), Insurance, Sec. 85 (1969).
On the other hand, the legislative purpose in enacting the investment credit statutes, Sections 37-123 and 37-125, was to provide an incentive to foreign insurance companies doing business in this State to invest substantially in South Carolina securities and property. It is generally believed that this credit allowance has contributed significantly to the very favorable position which South Carolina securities enjoy on the bond market.
In my judgment, the construction of these statutes adopted by the circuit court frustrates the purpose of the legislature in enacting the investment statutes insofar as Mississippi insurance companies doing business in this State are concerned, without any correlative furtherance of the policy expressed by the retaliatory statute.
The burden imposed upon South Carolina insurance companies in Mississippi is exactly the same as that imposed *282upon Mississippi companies in this State; i.e., a tax or license fee equal to 3% of the premiums collected within the State. This meets the equality of “license fees” demanded by the retaliatory statute. That South Carolina sees fit, in furtherance of an entirely different policy, to allow a Mississippi company the opportunity to earn a credit against this tax by making South Carolina investments does not result in inequality within the meaning of the retaliatory statute. Surely it is not South Carolina policy to induce all states to allow investment tax credit to foreign insurance companies equivalent to that allowed here. If this should come to pass, the competitive advantage which we now enjoy in marketing bonds would inevitably vanish.
I would reverse the judgment appealed from.
Bussey, J., concurs.